          Case 1:18-cr-00349-JEB Document 1 Filed 11/28/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                             Grand Jury Sworn in on July 9, 2018

UNITED STATES OF AMERICA                     :       CRIMINAL NO.
                                             :
               v.                            :       GRAND JURY ORIGINAL
                                             :
TIMOTHY CALLAHAN,                            :       VIOLATION:
also known as “Timothy Callaham,”            :       18 U.S.C. § 751(a)
                                             :       (Escape from Custody)
                      Defendant.             :

                                      INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

       On or about February 28, 2018, within the District of Columbia, TIMOTHY

CALLAHAN, also known as “Timothy Callaham,” did knowingly escape from the custody of the

Bureau of Prisons, an institutional facility in which he was lawfully confined at the direction of

the Attorney General by virtue of a judgment and commitment of the Superior Court for the District

of Columbia upon conviction for the commission of Armed Robbery, in violation of Title 22,

District of Columbia Code, Sections 2801 and 4502.

       (Escape from Custody, in violation of Title 18, United States Code, Section 751(a))

                                             A TRUE BILL:


                                             FOREPERSON.

Attorney of the United States in
and for the District of Columbia.
